Citation Nr: 1542186	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to March 1974, February 2003 to February 2005, and August 2009 to October 2010, with additional Reserve Service. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In February 2015, the Board remanded this matter for additional development and remanded a claim for service connection for bilateral pes planus.  In a May 2015 rating decision, service connection was granted for bilateral pes planus.  As that is a full grant of that matter, it is no longer on appeal. 


FINDINGS OF FACT

1.  Neither a chronic low back disability nor arthritis was first manifested in active service or within the Veteran's first post-service year; and the Veteran's current lumbar spine disability is not shown to be the result of or aggravated by a service-connected cervical spine or other disability.  The only probative medical opinion to address the etiology of the Veteran's low back disability weighs against the claim.

2.  There is clear and unmistakable evidence that a lumbar spine disability preexisted the Veteran's second and third periods of active duty and was 
not aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to a service-connected cervical spine disability, are not met. 
38 U.S.C.A. §§ 1101 1110, 1111, 1112, 1113, 1131, 1137,1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2011 and in February 2015.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA notified the Veteran in a June 2011 that service medical records from his first period of service were located and that a portion of service medical records from this second and third period were obtained.  He was requested to submit any service medical records in his possession, noting that VA was informed by the 372nd Engineer Brigade that he had a portion of his service medical records in his possession.  While the RO questioned whether all of the Veteran's service medical records from his second and third period of service were of record, the Board finds no objective evidence or reason to conclude that the service medical records are incomplete.  VA has obtained examinations and opinions with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 , 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Active military service includes active duty or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which a disability resulted from an injury incurred during that INACDUTRA.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178  (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence both that the Veteran's disability existed prior to service and that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2015); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  The Board notes that the presumptions of soundness and aggravation do not apply to periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that in March 1973, the Veteran was seen for a  jump injury with hard landing on his feet.  The Veteran complained of his right leg wanting to buckle and pain in both hips.  He was diagnosed with contusion to the hips.  In an October 1976 self-report of medical history, the Veteran stated his present health was good and he denied recurrent back pain.  An October 1976 reenlistment physical examination report evaluated the Veteran's spine as clinically normal.  A June 1980 retention examination report noted that the Veteran's spine was evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran denied recurrent back pain.  In a February 1984 self-report of medical history, the Veteran denied recurrent back pain.  He noted that he was a patient at Womack Army Hospital due to a parachute injury.  The examiner noted that the Veteran had a jump injury to his legs and hips, bruised joints, was on crutches for a few days, and had no residual.  In a November 1992 self-report of medical history, the Veteran denied recurrent back pain.  In a November 1992 physical examination report, the Veteran's spine was evaluated as clinically normal.  A February 1998 retention examination self-report of medical history noted back disc surgery in September 1994 with no current effects.  The Veteran denied recurrent back pain.  A September 2002 retention examination noted that the back injury was resolved.  It was noted that compensation was received for an injury to low back in 1994.  A May 2003 retention examination noted that the Veteran was banged up in an industrial accident in 1981 and parachute accident in 1973, with back surgery in 1995.  Back examination was normal.  The examiner noted that the Veteran was status post lumbar discectomy.  A February 2005 retention examination noted recurrent back pain or any back problem.  Clarification by the examiner noted that low back L4 and L5 started in 1981, with surgery in 1995.  Back examination was normal.  

A private chiropractic patient insurance questionnaire from Fischer Chiropractic notes that the Veteran was involved in an accident on May 28, 1980, at his place of work, which the Veteran reported to his employer on June 3, 1980.  The Veteran reported that "we were rolling track on heavy equipment and the bar slipped from under the track and I lurched forward throwing back out."  He reported pains in his lower back into his legs.  

In a July 1980 report by R. V. Fischer, D.C., the Veteran's assertions as to the accident were reiterated.  The diagnosis was acute traumatic lumbar strain with bilateral sciatic extension neuralgia associated with subluxation of L5 and L4, complicated by a moderate to severe spinal misalignment of the same.  The Veteran had responded satisfactorily to date, but due to the seriousness of the spinal misalignment, there was anticipated extended spinal care.  

In an August 1981 letter, R. V. Fischer, D.C. stated that the Veteran sustained a new injury as of June 25, 1981, when he was pinned between a dozer and a service truck.  The dozer driver pulled the wrong lever and swung the machine into the Veteran.  He was immediately taken to Cloquet Community Hospital where he was hospitalized for five days.  He experienced immediate low back pain with no feeling in both legs.  The diagnosis was acute traumatic lumbosacral strain associated with a posterior subluxation of the sacrum.  There was scute aggravation to the pre-existing lumbar strain syndrome.  

In a November 1981 letter, Dr. Fischer stated that the Veteran was still experiencing intermittent flare-ups of his low back problem as a result of the injury on June 25, 1981.  

In a November 1984 letter, the Veteran's chiropractor noted that the first injury to the low back came on May 28, 1980 when the Veteran "was rolling track onto a heavy equipment machine, when the pry bar slipped from the under the track and resulted in a sudden, quick lurching forward motion of his body."  As a result of that incident, he developed immediate pain in the lower back which radiated down into both legs.  The Veteran received 30 chiropractic treatments in the following year. 

In a July 1991 letter, Dr. Fischer stated that on June 13, 1991, the boom on the Veteran's field truck was inoperable.  Therefore, he had to lift a cylinder head manually and that maneuver seriously injured his low back.  The diagnosis was severe acute traumatic lumbar strain/sprain associated with lumbar vertebral involvement and probable disc involvement.   

In June 1994, the Veteran was pulling an engine out of a CAT loader when his left foot slipped and he fell.  Low back pain in a July 1994 chiropractic record was noted as unbearable.   Records show treatment at Fisher Chiropractic Clinic for low back through 2013.  

November 1996 chiropractic records note a report of injury to the Veteran's back when pulling a power steering pump out, then had to carry with another person.  The item weight 500 pounds.  Pain in low back was noted.  

A February 1997 Fisher Chiropractic record notes that the Veteran was working under machinery with his head tilted back and looking up for a long period of time.  He experienced right lower back pain into buttocks.  The assessment was acute lumbar strain/sprain with resulting sciatica.  

An April 1997 record notes low back pain and that treatment was paid for by workers compensation insurer.  

A March 2011 VA OEF/OIF assessment record shows that when asked about injuries or illness while training for or while deployed in the combat zone, the Veteran reported several conditions, but made no mention of any low back problems.  

An April 2011 report of general information shows that VA personnel contacted the Veteran to clarify his claims for service connection.  The Veteran indicated treatment at Womack Army Hospital in April of 1973.  However there are no records for April 1973 at Womack Army Hospital in the service treatment records, but there are records from March 1973 at Womack Army Hospital for a hip condition due to a jump injury.  The Veteran stated that he was only at Womack a couple of times, and he was there for a jump injury in early-mid 1973.  He stated if VA had records from March 1973 at Womack Army Hospital, there wouldn't be any others to obtain.  He guessed April when he wrote it on his application.  He said that he must have been mistaken in thinking that he was treated for a low back injury.

A May 2011 VA examination report shows that the Veteran reported that in the 1970s, while in the military, he injured his lower back after jumping off an armored personnel carrier (APC).  He reported that he was hospitalized at that time and saw a chiropractor after.  X-rays of the lumbar spine revealed an impression of minimal degenerative changes.  The VA examiner opined that the Veteran's lumbar degenerative disc disease was not a result of or aggravation of event which occurred while in service.  The Veteran had an interceding, intervening event to the low back in approximately 1995 with a resultant back injury and a need for surgical intervention.  

In July and August 2011 letters, fellow service members stated that in the summer of 1980 while the Veteran was dismounting from an APC, the Veteran jumped off and wrenched/hurt his back.  They further stated that the Veteran sought medical treatment for his back pain and was admitted for care.  

In a February 2012 Essentia Health Care record, Dr. L. E. Quenemoen, noted that the Veteran complained of low back pain.  The Veteran stated that in 1973 he and 18 others were doing a parachute jump in high winds.  He stated that he struck hard and was knocked unconscious.  He was also dragged for a considerable distance in the high winds.  He had pelvic pain and numbness in his legs.  He stated he was placed on crutches and after two weeks, symptoms improved.  He believed he was back to regular duty in about three weeks.  He had some physical therapy at that time.  In 1980, he jumped off an armored personal carrier while at Fort McCoy and experienced severe low back pain.  He stated he had chronic pain since then.  In 1995, he fell off a loader while working for Ziegler Caterpillar.  He was seen at St. Luke's and underwent an MRI scan. There is an MRI report from CDI dated September 7, 1994.  That report indicated that at L4-L5 there was prominent posterolateral herniation compressing the L5 nerve root on that side.  At L5-Sl, he had bilateral pars defect with no obvious neural compromise.  At L3-L4, he had mild bilateral facet arthritic changes.  The report stated that study was compared to one obtained in 1991.  The report indicated that the left L4-L5 disk herniation was new.  The changes at the pars at L5-Sl were unchanged.  The underwent a diskectomy and leg symptoms resolved.  He was assessed with chronic low back pain.  Dr. Quenemoen noted that she had a long conversation with the Veteran about causation and indicated that it would be unlikely that she would be able to determine if his conditions were service related.  

A March 2012 private medical record notes that the Veteran complained of chronic low back pain which he related to a parachute jumping injury in 1973 and aggravation when he jumped off an APC in 1980.  There was also an injury in June 1994 when he fell off a front loader.  Extruded disc fragment was noted and the Veteran underwent left L4 discectomy and decompression of the left L5 nerve root.  The doctor opined that she did not think it was possible to make a determination whether the chronic back pain was related to a jump injury and subsequent 1980 flare of back pain when he jumped off the personnel carrier.  The doctor further noted that the Veteran sustained a significant injury and underwent back surgery in 1994.  She also stated that because of the significant low back injury that occurred while working for his employer in 1997, she thought it would be difficult to determine if the ongoing low back symptoms were service-related or work-related.  

In a March 2013 letter, R. V. Fischer, D.C., stated that he reviewed the x-rays and diagnosis dated May 29, 1980 revealing an acute angular deformity at the L4-5 disc space with resultant left lumbar spine convexity.  The APC jump injury required 44 treatments over the next one year time with ongoing back pain necessitating continued treatment to date.  It was his opinion and position that the jump injury from the APC carrier in May 1980 was likely a causative agent of the ongoing progressive degenerative changes to the lumbar spine.  

In a March 2015 VA opinion, the VA examiner noted that he had reviewed the claims file and the conflicting medical evidence of record.  The examiner noted that the Veteran reported that in the 1970s, while in service, he injured his lower back after jumping off an APC (armored personnel carrier).  He reported that he was hospitalized at this time and saw a chiropractor afterwards.  He continued to see a chiropractor after the injury.  After service, in approximately 1983, he injured his lower back after he was pinned between a dozer while working at a paper mill as a civilian.  In 1995, he fell off a machine while a civilian at work and injured his lower back which subsequently required surgical laminectomy at L4-5.  He continued to see a chiropractor since then.  

The VA examiner opined that there was clear and unmistakable evidence that the Veteran's low back disorder existed prior to active service in February 2003 to February 2005 or August 2009 to October 2010.  He explained that the Veteran was noted to have a work-related back injuries in May 1980, rolling track on to a heavy equipment machine, and June 1981, which required numerous chiropractic treatments.  While a buddy statement related an injury jumping off an APC in the summer of 1980, treatment for that event was not supported by the chiropractor's contemporaneous records.  The dates, days of week, and descriptions did not match the chiropractor's further evidence noting a significant work-related injury in June 1994, which resulted in the Veteran requiring surgical treatment of nerve root impingement by a herniated lumbar disc at the L4 level.  He also had a work-related injury doing mechanic work in November 1996.  The Veteran also injured his back at work again in May 1997, while having to tilt his head back while doing mechanic work.  The Veteran filed for and received Workers Compensation for those injuries.  The examiner stated that the evidence provided convincing data that the Veteran's chronic low back disorder was work-related.  The examiner further stated that the private opinions from Dr. Quenemoen and the Veteran's chiropractor did not opine that the low back disorder was due to his time in service.  Dr. Quenemoen's opinion did make a conclusion stating, "it would be unlikely that I would be able to determine if his conditions were service related" and "it would reasonable for the VA to reassess the potential service relatedness of these conditions."  Mr. Fisher's note stated, "I would opine that he has a very fairly and accurately assessed the Veteran's condition that evolved from multiple incidence of a considerable length of time," when referring to Dr. Quenemoen's opinion.  No nexus to service was offered by either doctor.  Evidence of continuity was not established by lay statement as a single event in 1980 was described and not symptoms over time.  

The examiner further opined that it was less likely as not that the Veteran's low back disorder, which clearly and unmistakably pre-existed his active service, was aggravated (permanently worsened) during military service.  The examiner explained that the Veteran was deployed from February 2003 to February 2005.  He was fit for deployment and there were no concerns.  Two retention examinations during that period showed the prior history of back injury, but made no mention of current or aggravated symptoms.  He was regarded upon the February 2005 retention examination as having a normal back examination, no back symptoms, and the functional capacity form showed no limitations.  That capacity form endorsed that the Veteran was able to walk 21 miles in combat boots with field gear and was able to ruck among other rigorous duties.  That argues against aggravation of the back.  In regards to the 2009 to 2010 deployment, he had no profile and was deployable upon entry into that period.  The Veteran was seen on several occasions for foot pain during the 2009 to 2010 deployment.  No back pain or back findings were mentioned.  Post-deployment documents made no mention of back problems despite there being other issues.  

The examiner opined that it was less likely as not the Veteran's low back disorder is causally or etiologically due to a jump injury during service.  The examiner explained that the Veteran was documented to have a hard landing on his feet in March 1973.  He was seen and was found to have hip pain and right leg symptoms.  Later that same month, the Veteran was documented as, "having no problem" and he was deemed ready for duty.  The Veteran described having ongoing pain after service.  However convincing evidence was present to the contrary.  The Veteran's separation exam in 1974, his reenlistment in 1976, and retention exam in 1980 showed no back issues.  Those findings argued against a back injury/chronic back disability and specifically argued against an injury to the back of significant severity to result in an increased risk of subsequent degenerative changes.  A back injury was noted in lay statements dated from July 2011.  They described that the Veteran "wrenched/hurt his back," jumping off an armored personnel carrier on a Saturday in the summer of 1980, not during a period of active duty according to available records.  It also noted that  the veteran returned to duty after 48 hours.  That was suggestive of a self-limited injury.  An injury on May 28,1980, a Wednesday, was described by the Veteran's chiropractor and the description is that it was work-related.

Also, the examiner opined that it was less likely as not the Veteran's current low back disorder was proximately due to or aggravated by a cervical spine disability.  The examiner explained that the Veteran had an injury in September 1971 that had been noted to be a military nexus to the cervical spine disease.  Following that injury, no in service or retention examinations had documented abnormal neck findings or neck symptoms aside from one episode of "popping."  In the available evidence, the first note of neck symptoms following service was a work-related injury in February 1997.   Range of motion in 2011 was completely normal and there were no complaints of ongoing neck pain or disability in the recent care records.  Without evidence of abnormal carriage of the neck or body as a result of a neck disability, there was no argument that the neck disability could result in biomechanical forces of sufficient severity to cause or aggravate a low back disorder.  The VA examiner concluded that the etiology of the back condition being work related was supported by the ample documentation of work-related injury to the back.

With regard to the Veteran's first period of active service, from January 1970 to March 1974, there is absolutely no evidence of a pre-existing low back disability.  Thus, as the record does not show, by clear and unmistakable evidence, that there was a diagnosis of a low back disability prior to the Veteran's first period of active service or that a low back disability had in fact, existed prior to service, the Board finds that the presumption of soundness as to the Veteran's low back applies for the first period of active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). As the Veteran is presumed sound at service entry for his first period of active service in January 1970 regarding the low back, the Board must consider whether a current low back disability is the result of in-service injury or disease during that period.

The Veteran asserts that a current low back disability is related to a jump injury in service in March 1973.  The Board notes that March 1973 service treatment records show that the Veteran was seen for a jump injury with a hard landing on his feet.  At that time, he complained of his right leg wanting to buckle and pain in both hips.  He was diagnosed with contusion to the hips.  There were absolutely no complaints, findings, or diagnosis of any lumbar spine disorder.  

An October 1976 reenlistment physical examination report evaluated the Veteran's spine as clinically normal.  In an October 1976 self-report of medical history, the Veteran stated his present health was good and he denied recurrent back pain.  

In fact, the evidence shows that the Veteran first complained of back pain in May 1980, after sustaining an injury at his place of civilian employment.  That time period is more than six years after discharge from the first period of active service.  Further, a diagnosis of arthritis was not made until May 2011.  That time period is beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2015).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, the March 2015 VA opined that it was less likely as not the veteran's low back disorder was causally or etiologically due to a 1973 jump injury during service.  The examiner is shown to have reviewed the pertinent evidence of record and considered the Veteran's reported history and assertions, and to have provided a very thorough rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  With regard to Dr. Quenemoen's opinions, she has clearly articulated that she was unable to provide an opinion as to whether the Veteran's ongoing low back symptoms were  service related or work related.  Conversely, the March 2015 VA examiner definitively concluded that the etiology of the Veteran's back condition as being work related.   That opinion is supported by the earlier May 2011 VA examiner who opined that the Veteran's lumbar degenerative disc disease was not a result of or aggravation of an event which occurred while in service.  Thus, the Board finds that probative medical opinions of record weigh against the claim on a direct basis.  

With regard to the Veteran's second and third periods of service, from February 2003 to February 2005, and from August 2009 to October 2010, the evidence clearly shows that the Veteran sustained several injuries to the lower back and received treatment prior to the second and third periods of active service.  Furthermore, the March 2015 VA examiner opined that there was clear and unmistakable evidence that the Veteran's low back disorder existed prior to Veteran's active service in February 2003 to February 2005 or August 2009 to October 2010.  The examiner explained that the Veteran was noted to have a work-related back injuries in May 1980 and June 1981, which required numerous chiropractic treatments.  He also had a significant work related injury in June 1994, which resulted in the Veteran requiring surgical treatment of nerve root impingement by a herniated lumbar disc at the L4 level.  In addition, the Veteran had a work related injury doing mechanic work in November 1996, and the Veteran injured his back at work again in May 1997.  The record shows that he claimed and received workers' compensation benefits for those injuries.  In light of that overwhelming evidence, the Board must conclude that there is clear and unmistakable evidence that the Veteran's lumbar spine disability pre-existed his second and third periods of active service.  Therefore, the presumption of soundness has been rebutted for these periods.

The March 2015 VA examiner also opined that it was less likely as not that the Veteran's pre-existing low back disorder was aggravated or permanently worsened during the second and third periods of active service.  The examiner explained that the Veteran was deployed, was found fit for deployment and there were no concerns noted.  Two retention examinations during that period showed the prior history of back injury, but made no mention of current or aggravated symptoms.  He was regarded upon the February 2005 retention examination as having a normal back examination, no back symptoms, and the functional capacity form showed no limitations.  This capacity form endorsed that the Veteran was able to walk 21 miles in combat boots with field gear and was able to ruck among other rigorous duties.  The examiner concluded that evidence argued against aggravation of the back.  In regards to the 2009 to 2010 deployment, the Veteran had no profile and was deployable upon entry into that period.  The Veteran was seen on several occasions for foot pain during the 2009 to 2010 deployment.  No back pain or findings were mentioned.  Post-deployment documents make no mention of back problems despite there being other issues.  Therefore, the Board finds that the evidence does not show increase in severity of the preexisting back disability in the second or third period of active duty.

The Board finds that the March 2015 VA examiner provided a thorough discussion of the rationale for all the opinions expressed, as provided in detail above.  The Board finds that the evidence does not credibly show any increase in severity of any preexisting low back disorder during his second and third periods of service.  The Board may only rely on such an opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that opinion is supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data and has provided clear and legitimate explanations.

With regard to the favorable evidence that the Veteran has submitted, that is, the 2011 buddy statements and the March 2013 opinion letter from R. V. Fischer, DC., the Board finds that evidence concerning, in that it is in clear conflict with the  evidence contemporaneous to the injuries in question and even the Veteran's own statements.  

In the 2011 buddy statements, it is asserted that that in the summer of 1980 while the Veteran was dismounting from an APC, the Veteran jumped off and wrenched/hurt his back.  However, the service treatment records show that the Veteran sustained a jump injury in 1973, and at no time did the Veteran ever assert any complaints regarding his back.  The only documented back injury the Veteran sustained in 1980 was as a result of a civilian work injury.  

Further, as to Dr. Fischer's March 2013 letter in which he asserts that the jump injury from the APC carrier in May 1980 was likely a causative agent of the Veteran's ongoing progressive degenerative changes to his lumbar spine, that opinion is in direct conflict with Dr. Fischer's June and July 1980 medical records.  At that time, in June and July 1980, those records were made contemporaneous to the Veteran's work related accident, they discuss the circumstances of the Veteran's work related accident and note his back complaints.  There is never any mention in any of Dr. Fischer's records in 1980 that the Veteran had injured himself from a jump from an APC carrier or any other injury related to service.  Thus, the Board finds that Dr. Fischer's March 2013 opinion lacks probative value.
 
With regard to the Veteran's assertions, he has been inconsistent in his reporting.  An April 2011 report of general information shows that VA personnel contacted the Veteran.  He was advised that there were records from March 1973 at Womack Army Hospital for a hip condition due to a jump injury. The Veteran said he was only at Womack a couple of times, and he was there for a jump injury in early-mid 1973.  He said that he must have been mistaken in thinking that he was treated for a low back injury.  Then, only one month later, he reported to a May 2011 VA examiner that in the 1970s, while in service, he injured his lower back after jumping off an APC.  In February 2012, the Veteran informed Dr. Quenemoen that in 1973 he and 18 others were doing a parachute jump in high winds.  He stated that he struck hard and was knocked unconscious.  He was also dragged for a considerable distance in the high winds.  He had pelvic pain and numbness in his legs bilaterally. He states he was placed on crutches and after two weeks symptoms improved. He believed he was back to regular duty in about three weeks. He had some physical therapy at that time.  The Veteran altered his contention, and claimed he was injured from a parachute jump in 1973, as opposed to a jump from an APC.  He then asserted that it was in 1980 when he jumped off an armored personal carrier while at Fort McCoy and experienced severe low back pain, which he had since then.  However, the only evidence of any injury to the Veteran's low back in 1980 is in May 1980, when the Veteran sustained a work related injury to his back.  The medical records in 1980, and those in 1991, 1994, and 1996, show that the Veteran only reported work related injuries as the underlying cause of his low back symptoms.  There is never any mention, in any of these numerous records, that the Veteran related his low back symptoms to service.  Those statements made while seeking medical treatment are significant and assigned a great weight and credibility because they were made at a time when there was no incentive, financial or otherwise, to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than later history as reported by a Veteran); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements)

The Veteran is competent to report upon his history of symptoms of a back disorder, and of treatment received.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007).  However, the Veteran's inconsistent and conflicting narratives concerning approximate date or circumstances of first onset of back symptoms effectively impeaches the Veteran's credibility with regard to his self-reported history.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Such inconsistent and conflicting narratives and narratives inconsistent with documented facts make it essentially impossible to rely on any one of the Veteran's narratives in the absence of independent corroboration.  Therefore, the Board finds that the Veteran's statements are not credible.

With regard to the claim for service connection for a lumbar spine disability as secondary to a service-connected cervical spine disability, the only medical opinions to address the medical relationship, if any, weighs against the claim. The Board finds that the March 2015 VA examiner's opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a lumbar spine disability on a secondary basis.  Adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171   (1991); Willis v. Derwinski, 1 Vet. App. 66   (1991). 

Aside from the credibility issue discussed above, the Board finds that there is no evidence of record to show that the Veteran has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the claimed lumbar spine disability.  Diagnosing a low back disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran, regarding etiology is not competent because he does not have the training to opine on that medical issue which is medically complex in nature.

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that a lumbar spine disability is related to service, or was aggravated during service, or is secondary to or aggravated by a service-connected disability.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lumbar spine disability, to include as secondary to a service-connected cervical spine disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


